          Exhibit 10.107

EMPLOYMENT AGREEMENT


THIS AGREEMENT, made as of April 2, 2012, (the “ Effective Date”) between
Caesars Entertainment Operating Company, Inc., with offices at One Caesars
Palace Drive, Las Vegas, Nevada (the “Company”), and Tariq M. Shaukat
(“Executive”).


The Company and Executive agree as follows:


1.Introductory Statement. The Company desires to secure the services of
Executive effective on the Effective Date.


The Company hereby agrees to employ Executive, and Executive hereby agrees to be
employed by the Company, subject to the terms and conditions of this Agreement,
for a period beginning on the Effective Date and ending on the fourth
anniversary thereof (the “Initial Term”); provided that, on the fourth
anniversary of the Effective Date and each anniversary of the Effective Date
thereafter, the employment period shall be extended by one year unless, at least
six (6) months prior to such anniversary, the Company or Executive delivers a
written notice (a “Notice of Non-Renewal”)to the other party that the employment
period shall not be so extended (the Initial Term as from time to time extended
or renewed, the “Employment Term”).


2.Agreement of Employment. Effective as of the Effective Date, the Company
agrees to, and hereby does, employ Executive, and Executive agrees to, and
hereby does, accept continued employment by the Company, in a full-time capacity
as Executive Vice President and Chief Marketing Officer pursuant to the
provisions of this Agreement and of the bylaws of the Company, and subject to
the control of the individual or individuals to whom Executive reports and the
Board of Directors (the “Board”).


3.Executive's Obligations. During the period of his or her service under this
Agreement, Executive shall devote substantially all of his or her time and
energy during business hours to the benefit of the Company's business. Executive
agrees to serve the Company diligently and to the best of his or her ability,
and to follow the policies and directions of the Company.


Executive represents and warrants that he or she is not subject to any
employment, severance, non-competition or other similar arrangement, and
Executive agrees and covenants that the execution of this Agreement by Executive
does not violate, conflict with, result in a breach of, or require any consent,
waiver or approval under, any contract, arrangement or other agreement that
Executive is a party to or by which Executive is bound by.


4.
Compensation.



1.Base Salary. As compensation for all services performed by Executive under and
during the Employment Term, the Company shall pay to Executive a base salary at
the rate of $500,000 per year, in equal bi-weekly installments in accordance
with its customary payroll practices. The Human Resources Committee of the Board
or any successor committee responsible for setting compensation levels for
executives (the “ Committee”) shall, in good faith, review the salary of
Executive, on an annual basis, with a view to consideration of appropriate merit
increases (but not decreases) in such salary. Such base salary, as may be
increased from time to time, is hereafter referred to as the “Base Salary.” All
payments will be subject to Executive's chosen benefit deductions and the
deductions of payroll taxes and similar assessments as required by law.
2.Bonus. Executive will participate in the Company's annual incentive bonus
programs applicable to Executive's position, in accordance with the terms of
such program(s), and shall have the oppo1tunity to earn an annual bonus
thereunder based on the achievement of performance objectives determined by the
Board.


If Executive dies or resigns pursuant to this Agreement or pursuant to any other
agreement between the Company and Executive providing for such resignation
during the period of this Agreement, service for any part of the month in which
any such event occurs shall be considered service for the entire month.


5.Equity Award. Executive is eligible for the grant of options (the “Options”)
to purchase shares of common stock of the Company (the “Option Shares”) pursuant
to the Caesars Entertainment Corporation Management Equity Incentive Plan dated
as of February 27, 2008, as amended or any successor plan(s) (the “Opinion
Plan”). All grants of Options, if any, is subject to the review and approval of
the Board or the Human Resources Committee of the Board, and Executive
acknowledges and agrees that Executive has no right to the grant of any Options.




--------------------------------------------------------------------------------



6.Benefits. During the Employment Term, except as otherwise provided herein,
Executive shall be entitled to participate in any and all incentive compensation
and bonus arrangements maintained by the Company for its similarly-situated
executives and to receive benefits and perquisites at least as favorable to
Executive as those provided to similarly situated Executives of the Company.


1.Health Insurance. Executive will receive the regular group health plan
coverage(s) provided to similarly situated officers, which coverage(s) may be
subject to generally applicable changes during the Employment Term, provided
that such changes are generally applicable to similarly situated officers.
Executive will be required to contribute to the cost of the basic plan in the
same manner as other similarly situated officers.


2.Long Term Disability Benefits. Executive will be eligible to receive long term
disability coverage paid by the Company in accordance with the terms of the
Company’s policies.


3.Life Insurance. Executive will receive life insurance paid by the Company in
accordance with the terms of the Company's policies as in effect from time to
time, which policies may be subject to changes during the Employment Term,
provided that such changes are generally applicable to similarly situated
officers.


4.Retirement Plan. Executive will also be eligible during the Employment Term to
participate in the Company's 401(k) Plan, as may be modified or changed. In
addition, Executive will also be eligible during the Employment Term to
participate in the Company's deferred compensation plan, as may be modified or
changed from time to time, in the same manner as other similarly situated
officers of the Company.


5.Financial Counseling. During the Employment Term, Executive will also receive
financial counseling in accordance with the terms of the Company's policies as
in effect from time to time, which policies may be subject to changes during the
Employment Term, provided that such changes are generally applicable to
similarly situated officers.


6.Vacation. Executive will be entitled to paid vacation in accordance with the
terms of the Company's policies, provided that Executive shall in all events be
entitled to not less than four weeks' annual vacation.


7.Reimbursement of Expenses. The Company shall pay, or will reimburse Executive
for, reasonable business expenses incurred in the performance of Executive's
duties hereunder in accordance with Company policy.


8.D&O Insurance. The Company shall provide Executive with Director's and
Officer's indemnification insurance coverage, in amount and scope that is
customary for a company of the Company's size and nature, in accordance with the
terms of the Company's policies as in effect from time to time, which policies
may be subject to changes during the Employment Term, provided that such changes
are generally applicable to similarly situated officers.


9.
Section 409A: Reimbursements: In-Kind Benefits.



(a)This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) (including the exceptions
thereto), to the extent applicable, and the provisions of this Agreement will be
administered, interpreted and construed accordingly. If any provision contained
in the Agreement conflicts with the requirements of Section 409A of the Code,
the Agreement shall be deemed to be reformed so as to comply with the
requirements of Section 409A of the Code (or the applicable exemptions thereto).
Notwithstanding anything to the contrary herein, to the extent permitted under
Section 409A of the Code, each payment described under Section 8 or Exhibit A
shall be deemed to be a separate payment for purposes of Section 409A of the
Code.


(b)To the extent that any amount eligible for reimbursement or any in-kind
benefit provided under this Agreement is deferred compensation subject to the
requirements of Section 409A of the Code, the following rules shall apply:


(i)Payment of such reimbursements shall be made no later than the end of
Executive's taxable year following the taxable year in which the expense is
incurred;


(ii)All such amounts eligible for reimbursement or any in-kind benefit provided
under this Agreement in one taxable year shall not affect the amount eligible
for reimbursement or in-kind benefits to be provided in any other taxable year;
and





--------------------------------------------------------------------------------



(iii)The right to any such reimbursement or in-kind benefit hereunder shall not
be subject to liquidation or exchange for any other benefit.
The parties intend that all reimbursements or in-kind benefits provided for
hereunder will be made in a manner that makes such reimbursements and in-kind
benefits consistent with or exempt from Section 409A of the Code.


7.
Severance Agreement. Reserved.



8.Termination of Employment. Except as expressly provided in Section 7 hereof,
the following provisions shall govern Executive's rights to severance benefits
(if any) upon a termination of his or her employment.


1.Termination Without Cause; Resignation for Good Reason; Company Failure to
Renew.


(a)The Board reserves the right to terminate the Employment Term and Executive
from his or her then current position without Cause at any time. Executive
reserves the right to terminate the Employment Term and resign from his or her
position for Good Reason (as defined in Section 10.2 herein) by giving the
Company thirty (30) days written notice which states the basis for such Good
Reason.


(b)Upon (x) the Company's termination of Executive's employment without Cause,
(y) a termination of Executive's employment due to the Company's delivery to
Executive of a Notice of Non-Renewal in accordance with Section 1 hereof (it
being understood and agreed that (1) the Company's obligations pursuant to this
Section 8.l(b)(y) shall survive until fully discharged, notwithstanding the
conclusion or expiration of the Employment Term and (2) for purposes of the
Management Investor Rights Agreement, dated as of January 28, 2008, as amended,
among Caesars Entertainment Corporation and the other parties thereto, the
termination of Executive's employment with the Company due to the Company's
delivery to Executive of a Notice of Non-Renewal in accordance with Section 1
shall be treated as a termination of Executive's employment without Cause) or
(z) Executive's resignation from his or her position for Good Reason as
described in Section 8.l(a) above:


(i)The Company shall pay Executive, within thirty (30) days following his or her
termination of employment, unreimbursed business expenses, Base Salary through
the date of termination (to the extent not theretofore paid), and any prior year
bonus earned by Executive (to the extent not theretofore paid) (the “Accrued
Benefits”);


(ii)Subject to Executive executing and not revoking the release attached hereto
as Exhibit B, the Company will pay Executive: (A) in approximately equal
installments during the eighteen (18) month period following such termination
(the “Severance Period”), a cash severance payment in an amount equal to1.5
multiplied by his or her Base Salary as in effect on the date of termination
(the “Severance Payment”) and (B) at the time it pays annual bonuses to its
similarly situated active officers (but not later than March 15 of the calendar
year following Executive's termination of employment), a pro rated bonus for the
year in which the termination of employment occurs if (x) as of the date of
termination of employment, Executive has been employed with the Company for more
than six (6) months, (y) the separation occurs after June 30 of the year in
which the termination of employment occurs and (z) Executive is eligible to
receive such bonus on the basis of actual performance in accordance with the
terms of the applicable bonus plan. Executive also will be entitled to receive
the benefits set forth on Exhibit A hereto during the Severance Period. Subject
to the following sentence, the installments of the Severance Payment will be
paid to Executive in accordance with the Company's customary payroll practices,
and will commence on the first payroll date following the termination of
Executive's employment, provided that the Severance Payments shall terminate if
the release attached hereto as Exhibit B has not been executed and become
irrevocable by Executive within thirty days after Executive's termination of
employment. Notwithstanding the foregoing, if, as of the date of termination,
Executive is a “specified employee” as defined in subsection (a)(2)(B)(i) of
Section 409A of the Code (“Specified Employee”), installments of the Severance
Payments will not commence, and payment of the pro rated bonus (if any) will not
be made, until the first business day after the date that is six months
following Executive's “separation from service” within the meaning of subsection
(a)(2)(A)(i) of Section 409A of the Code (the “ Delayed Payment Date”) and, on
the Delayed Payment Date, the Company will pay to Executive a lump sum equal to
all amounts that would have been paid during the period of the delay if the
delay were not required plus interest on such amount at a rate equal to the
short-te1m applicable federal rate then in effect, and will thereafter continue
to pay Executive the Severance Payment in installments in accordance with this
Section. In addition, to the extent required in order to comply with Section
490A of the Code, until the Delayed Payment Date, Executive shall pay to the
Company the fair market value of the benefits set forth on Exhibit A that are
provided to Executive, and the Company shall reimburse the Executive for any
such payment(s) on the Delayed Payment Date; and


(iii)Executive's Options and Option Shares will be treated in accordance with
the terms of the Option Plan.



--------------------------------------------------------------------------------





(a)Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by Section 4980B of the Code and Section 601 of the Employee Retirement
Income Security Act of 1974, as amended (which provisions are commonly known as
“ COBRA”), neither the Company nor Executive shall have any additional
obligations under this Agreement.


2.
Termination for Cause or Resignation Without Good Reason.



(a)The Company will have the right to terminate the Employment Term and
Executive's employment with the Company at any time from his or her then-current
positions for Cause (as defined in Section 10.l herein). A resignation by
Executive without Good Reason shall not be a breach of this Agreement.


(b)If the Employment Term and Executive's employment are terminated for Cause,
or if he or she resigns from his or her position without Good Reason, then:
(i) Executive's employment shall be deemed terminated on the date of such
termination or resignation; (ii) Executive shall be entitled to receive all
Accrued Benefits from the Company within thirty (30) days following such
termination; and (iii) his or her rights with respect to his or her Options and
Option Shares will be as set forth in the Option Plan.


(c)Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by COBRA, neither the Company nor Executive shall have any additional
obligations under this Agreement.


3.
Death.



(a)In the event that the Employment Term and Executive's employment are
terminated due to his or her death, (i) Executive's right to receive his or her
Base Salary and benefits under this Agreement (other than the Accrued Benefits)
will terminate, and his or her estate and beneficiary(ies) will receive the
benefits they are entitled to receive under the terms of the Company's benefit
plans and programs by reason of a participant's death during active employment,
(ii) Executive's estate shall be entitled to receive all Accrued Benefits from
the Company within thirty (30) days following such termination and (iii)
Executive's Options and Option Shares will be treated in accordance with the
terms of the Option Plan. For the avoidance of doubt, Executive's estate shall
be an express third party beneficiary of this provision, with the right to
enforce the provision for and on behalf of Executive's beneficiary(ies).


(b)If Executive dies at a time when the Company owes Executive any Severance
Payment(s) pursuant to Section 8.l(b), the Company shall pay such remaining
Severance Payment(s) in a lump sum to Executive's estate.


(c)Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by COBRA, neither the Company nor Executive shall have any additional
obligations under this Agreement.


4.
Disability.



(a)If the Employment Term and Executive's employment are terminated by reason of
Executive's disability (as defined below), he or she will be entitled to apply,
at his or her option, for the Company's long-term disability benefits and, if he
or she is accepted for such benefits, then Executive's Options and Option Shares
will be treated in accordance with the terms of the Option Plan, and the terms
and provisions of the Company's benefit plans and programs that are applicable
in the event of such disability of an employee shall apply in lieu of the salary
and benefits under this Agreement, except that:


(i)Executive will be paid his or her Accrued Benefits within thirty (30) days of
termination; and


(ii)Executive will receive eighteen (18) months of Base Salary continuation (the
“ Salary Continuation Payment”), offset by any long term disability benefits to
which he or she is entitled during such period of salary continuation. In
addition to payment of his or her Base Salary, Executive will be entitled to all
benefits during the salary continuation period. Notwithstanding the foregoing,
if, as of the date of termination pursuant to this Section 8.4, Executive is a
Specified Employee,



--------------------------------------------------------------------------------



installments of the Salary Continuation Payment will not commence until the
Delayed Payment Date and, on the Delayed Payment Date, the Company will pay to
Executive a lump sum equal to all amounts that would have been paid during the
period of the delay if the delay were not required plus interest on such amount
at a rate equal to the short-term applicable federal rate then in effect, and
will thereafter continue to pay Executive the Salary Continuation Payment in
installments in accordance with this Section.


(b)If Executive is disabled so that he or she cannot perform his or her duties,
then the Company may terminate his or her duties under this Agreement after
giving Executive thirty (30) days' notice of such termination (during which
period Executive shall not have returned to full time performance of his or her
duties). For purposes of this Agreement, disability will be the inability of
Executive, with or without a reasonable accommodation, to perform the essential
functions of his or her job for one hundred and eighty (180) days during any
three hundred and sixty five (365) consecutive calendar day period as reasonably
determined by the Committee (excluding Executive) based on independent medical
advice from a physician who has examined Executive (such physician to be
selected by the Company and reasonably acceptable to Executive).


(c)Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by COBRA, neither the Company nor Executive shall have any additional
obligations under this Agreement.


9.Voluntary Termination Notice Period. Executive may terminate this Agreement at
any time for any or no reason during its term upon thirty (30) days’ prior
written notice to the Company, except as specified in this Section. If Executive
is going to work or act in competition with the Company or its affiliates as
described in Section 11 of this Agreement, Executive must give the Company six
(6) months’ prior written notice of his or her intention to do so. The written
notice provided by Executive shall specify the last day to be worked by
Executive (the “Separation Date”), which Separation Date must be at least thirty
(30) days or up to six (6) months (as appropriate) after the date the notice is
received by the Company (it being understood that Executive shall not work or
act in competition with the Company or its affiliates as described in Section 11
of this Agreement for the six (6) month period following delivery of the written
notice referenced in the immediately preceding sentence without the prior
written consent of the Company). Unless otherwise specified herein, or in a
writing executed by both parties, Executive shall not receive any of the
benefits provided in this Agreement after the Separation Date except for
applicable rights and benefits that apply to employees generally after their
termination of employment.


10.
Definitions of Cause and Good Reason.



1.(a) For purposes of this Agreement, “Cause” shall mean:


(i)The willful failure of Executive to substantially perform Executive's duties
with the Company (as described in Section 2 and Section 3) or to follow a
lawful, reasonable directive from the Board or the chief executive officer of
the Company ("CEO") or such other executive officer to whom Executive reports
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to
Executive by the Board (or the CEO, as applicable) which specifically identifies
the manner in which the Board (or the CEO, as applicable) believes that
Executive has willfully not substantially performed Executive's duties or has
willfully failed to follow a lawful, reasonable directive, except that such
written demand shall not be required in situations that qualify under section
(ii), below;


(ii)Any willful and gross violation by Executive of written Company policy, as
determined by the Board, after a thorough investigation by the Company's Human
Resources, Law, or Internal Audit Departments, or such third party as the Board
deems appropriate to investigate the matter;


(iii)(A) Any willful act of fraud, or embezzlement or theft, by Executive, in
each case, in connection with Executive's duties hereunder or in the course of
Executive's employment hereunder or (B) Executive's admission in any court, or
conviction of, or plea of nolo contendere to, a felony;


(iv)Executive being found unsuitable for or having a gaming license denied or
revoked by the gaming regulatory authorities in any jurisdiction in which the
Company, Caesars Entertainment Corporation or any of their respective
subsidiaries or affiliates conducts gaming operations;


(v)(A) Executive's willful and material violation of, or noncompliance with, any
securities laws or stock exchange listing rules, including, without limitation,
the Sarbanes­ Oxley Act of 2002, provided that such violation or



--------------------------------------------------------------------------------



noncompliance resulted in material economic harm to the Company, or (B) a final
judicial order or determination prohibiting Executive from service as an officer
pursuant to the Securities and Exchange Act of 1934 or the rules of the New York
Stock Exchange or Nasdaq (as applicable); or Agreement.


(vi)A willful breach by Executive of Section 11 or Section 12 of this


(b)    For purposes of this Section 10, no act or failure to act on the part of
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by Executive in bad faith and without reasonable belief that Executive's
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. The cessation of employment of Executive
shall not be deemed to be for Cause unless and until Executive has been provided
with written notice of the claim(s) against him or her under the above
provision(s) and a reasonable opportunity (not to exceed thirty (30) days) to
cure, if possible, and to contest said claim(s) before the Board.


2.For purposes of this Agreement, “Good Reason” shall mean, without Executive's
express written consent, the occurrence of any of the following circumstances
unless such circumstances are fully corrected prior to the date of termination
specified in the written notice given by Executive notifying the Company of his
or her intention to terminate his or her Employment for Good Reason:


(a)A reduction by the Company in Executive's annual Base Salary, as the same may
be increased from time to time pursuant to Section 4.1 hereof, other than a
reduction in base salary that applies to a similarly situated class of employees
of the Company or its affiliates;


(b)Any material diminution in the duties or responsibilities of Executive as of
the date hereof; provided that a change in control of the Company that results
in the Company becoming part of a larger organization will not, in and of itself
and unaccompanied by any material diminution in the duties or responsibilities
of Executive, constitute Good Reason;


(c)(i) The failure by the Company to pay or provide to Executive any material
portion of his or her then current Base Salary or then current benefits
hereunder (except pursuant to a compensation deferral elected by Executive) or
(ii) the failure to pay Executive any material portion of deferred compensation
under any deferred compensation program of the Company within thirty (30) days
of the date such compensation is due and permitted to be paid under Section 409A
of the Code, in each case other than any such failure that results from a
modification to any compensation arrangement or benefit plan that is generally
applicable to similarly situated officers;


(d)The Company's requiring Executive to be based anywhere other than Las Vegas,
Nevada or within twenty-five miles thereof (except for required travel on the
Company's business to an extent substantially consistent with Executive's
present business travel obligations); or


(e)The Company's failure to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement, as contemplated in Section 16
hereof.


11.
Non-Competition Agreement.



11.1    During the Employment Term (so long as Executive remains employed by the
Company or its affiliates) and for a period following the termination of
Executive's employment with the Company and its affiliates equal to the
Non-Compete Period (as defined below), he or she will not, directly or
indirectly, engage in any activity, including development activity, whether as
an employer, employee, consultant, director, investor, contractor, or otherwise,
directly or indirectly, which is in competition with the casino, casino/hotel
and/or casino/resort businesses conducted by the Company or any of its
subsidiaries or affiliates in the United States, Canada or Mexico or such other
location that the Company or an affiliate of the Company conducts significant
business operations (a) with respect to periods prior to the termination of
Executive's employment with the Company and its affiliates, at any time during
Executive's active employment period and (b) with respect to periods following
the termination of Executive's employment with the Company and its affiliates,
at any time during the twelve months preceding the termination of Executive's
employment with the Company and its affiliates. Notwithstanding anything herein
to the contrary, this Section 11.1 shall not prevent Executive from: (i)
acquiring securities representing not more than 1% of the outstanding voting
securities of any entity the securities of which are traded on a national
securities exchange or in the over the counter market; or (ii) obtaining
employment in the hotel/resort industry for an entity that does not



--------------------------------------------------------------------------------



engage in the casino business. Executive acknowledges that the restrictions
described above are reasonable as to both time and geographic scope, as the
Company competes for customers with all gaming establishments in these areas.
For purposes of this Agreement, “Non-Compete Period” shall mean the following:
(w) if the Executive has voluntarily terminated employment with the Company
without Good Reason, the notice period under Section 9 (including for the
avoidance of doubt, the six-month notice period in the event Executive is going
to work or act in competition with the Company as described in this Section 11);
(x) (1) if the Company has terminated Executive's employment with the Company
without Cause, (2) if Executive has terminated employment with the Company with
Good Reason or (3) if the Company delivers to Executive a Notice of Non-Renewal
in accordance with Section 1, the period during which the Company is obligated
to pay Executive severance pursuant to Section 8.1, (y) if the Company has
terminated Executive's employment with the Company for Cause, six (6) months, or
(z) if the Executive's employment with the Company is terminated due to
disability, the salary continuation period pursuant to Section 8.4.


1.If Executive breaches any of the covenants in Section 11.1, then the Company
may terminate any of his or her rights under this Agreement, whereupon all of
the Company's obligations under this Agreement shall terminate without further
obligation to him or her except for obligations that have been paid (except as
otherwise provided in Section 11.6), accrued or are vested as of or prior to
such termination date. In addition, the Company shall be entitled to seek to
enforce any such covenants, including obtaining monetary damages, specific
performance and injunctive relief. Executive's Options and Option Shares will be
treated in accordance with the terms of the Option Plan.


2.During the Employment Term (so long as Executive remains employed by the
Company or its affiliates) and for a period of eighteen (18) months following
the termination of Executive's employment with the Company and its affiliates,
Executive will not, directly or indirectly hire, induce, persuade or attempt to
induce or persuade, any Salary Grade 10 or higher employee of the Company or its
subsidiaries, to leave or abandon employment with the Company, its subsidiaries
or affiliates, for any reason whatsoever (other than Executive's personal
secretary and/or assistants).


3.During the Employment Term (so long as Executive remains employed by the
Company or its affiliates) and for a period of eighteen (18) months following
the termination of Executive's employment with the Company and its affiliates,
Executive will not communicate with employees, customers, or suppliers of the
Company, or its subsidiaries or affiliates of the Company or any principals or
employee thereof, or any person or organization in any manner whatsoever that is
detrimental to the business interests of the Company, its subsidiaries or
affiliates. Executive further agrees from the end of Executive's full-time
employment with the Company and its affiliates not to make statements to the
press or general public with respect to the Company or its subsidiaries or
affiliates that are detrimental to the Company, its subsidiaries, affiliates or
employees without the express written prior authorization of the Company, and
the Company agrees that it will not make statements to the press or general
public with respect to Executive that are detrimental to him or her without the
express written prior authorization of Executive. Notwithstanding the foregoing,
Executive shall not be prohibited at the expiration of the non-competition
period from pursuing his or her own business interests that may conflict with
the interests of the Company.


4.Each of Executive and the Company intends and agrees that if, in any action
before any court, agency or arbitration tribunal legally empowered to enforce
the covenants in this Section 11, any term, restriction, covenant or promise
contained herein is found to be unreasonable and, accordingly, unenforceable,
then such term, restriction, covenant or promise shall be deemed modified to the
extent necessary to make it enforceable by such court, agency or arbitration
tribunal.


5.Should any court, agency or arbitral tribunal legally empowered to enforce the
covenants contained in this Section 11 find that Executive has breached the
terms, restrictions, covenants or promises herein in any material respect
(except to the extent it has been modified to make it enforceable): (a) the
Company will not be obligated to continue to pay Executive the salary or
benefits provided for under the severance provisions contained in the Agreement
(including all required benefits under benefit plans), and (b) Executive will
reimburse the Company any severance benefits received after the date of
termination as well as any reasonable costs and attorney fees necessary to
secure such repayments. For the avoidance of doubt, the Company shall be
entitled to money damages and/or injunctive relief due to Executive's breach of
the terms, restrictions, covenants or promises contained in this Section 11
without regard to whether or not such breach is material, it being understood
that the limiting effect of the phrase “in any material respect” in the
immediately preceding sentence shall operate solely with respect to the remedies
available pursuant to this Section 11.6.


6.For the avoidance of doubt, for purposes of this Section 11, “Executive's
employment” shall not include any period of salary continuation hereunder.


7.This Section and all of its provisions will survive Executive's separation
from employment for any reason.



--------------------------------------------------------------------------------





12.
Confidentiality.



1.Executive's position with the Company will or has resulted in his or her
exposure and access to confidential and proprietary information which he or she
did not have access to prior to holding the position, which information is of
great value to the Company and the disclosure of which by him or her, directly
or indirectly, would be irreparably injurious and detrimental to the Company.
During his or her term of employment and without limitation thereafter,
Executive agrees to use his or her best efforts and to observe the utmost
diligence to guard and protect all confidential or proprietary information
relating to the Company from disclosure to third parties. Executive shall not at
any time during and after the end of his or her full-time active employment,
make available, either directly or indirectly, to any competitor or potential
competitor of the Company or any of its subsidiaries, or their affiliates, or
divulge, disclose, communicate to any firm, corporation or other business entity
in any manner whatsoever, any confidential or proprietary information covered or
contemplated by this Agreement, unless expressly authorized to do so by the
Company in writing. Notwithstanding the above, Executive may provide such
Confidential Information if ordered by a federal or state court, arbitrator or
any governmental authority, pursuant to subpoena, or as necessary to secure
legal and financial counsel from third party professionals or to enforce his or
her rights under this Agreement. In such cases, Executive will use his or her
reasonable best efforts to notify the Company, at least five (5) business days
prior to providing such information, including the nature of the information
required to be provided.


2.For the purpose of this Agreement, “Confidential Information” shall mean all
information of the Company, its subsidiaries and affiliates relating to, or
useful in connection with, the business of the Company, its subsidiaries and
affiliates, whether or not a “trade secret” within the meaning of applicable
law, which is not generally known to the general public and which has been or is
from time to time disclosed to, or developed by, Executive as a result of his or
her employment with the Company. Confidential Information includes, but is not
limited to, the Company's product development and marketing programs, data,
future plans, formula, food and beverage procedures, recipes, finances,
financial management systems, player identification systems (Total Rewards),
pricing systems, client and customer lists, organizational charts, salary and
benefit programs, training programs, computer software, business records, files,
drawings, prints, prototyping models, letters, notes, notebooks, reports, and
copies thereof, whether prepared by him, her or others, and any other
information or documents which Executive is told or reasonably ought to know
that the Company regards as confidential.


3.Executive agrees that upon separation from employment for any reason
whatsoever, he or she shall promptly deliver to the Company all Confidential
Information, including but not limited to documents, reports, correspondences,
computer printouts, work papers, files, computer lists, telephone and address
books, rolodex cards, computer tapes, disks, and any and all records in his or
her possession (and all copies thereof) containing any such Confidential
Information, and all items created in whole or in part by Executive within the
scope of his or her employment even if the items do not contain Confidential
Information.


4.Executive shall also be required to sign a non-disclosure or confidentiality
agreement if Executive is not currently a party to such an agreement with the
Company. Such agreement shall also remain in full force and effect, provided
that, in the event of any conflict between any such agreement(s) and this
Agreement, this Agreement shall control. The form of non-disclosure or
confidentiality agreement is attached hereto as Exhibit C.


5.This Section and all of its provisions will survive Executive's separation
from employment for any reason.


13.Injunctive Relief. Executive acknowledges and agrees that the terms provided
in Sections 11 and 12 are the minimum necessary to protect the Company, its
affiliates and subsidiaries, and their successors and assigns, in the use and
enjoyment of the Confidential Information and the good will of the business of
the Company. Executive further agrees that damages cannot fully and adequately
compensate the Company in the event of a breach or violation of the restrictive
covenants set forth herein and that without limiting the right of the Company to
pursue all other legal and equitable remedies available to it, the Company shall
be entitled to seek injunctive relief, including but not limited to a temporary
restraining order, preliminary injunction and permanent injunction, to prevent
any such violations or any continuation of such violations for the protection of
the Company. The granting of injunctive relief will not act as a waiver by the
Company of its right to pursue any and all additional remedies.


14.Post Employment Cooperation. Executive agrees that upon separation for any
reason from the Company, Executive will cooperate in assuring an orderly
transition of all matters being handled by him or her. Upon the Company
providing reasonable notice to him or her, he or she will also appear as a
witness at the Company's request and/or assist the Company in any litigation,
bankruptcy or similar matter in which the Company or any affiliate thereof is a
party or otherwise



--------------------------------------------------------------------------------



involved. It is understood and agreed that any such appearances and/or
assistance shall be of reasonable scope and duration and shall not materially
interfere with Executive's employment or business obligations. The Company will
pay any reasonable out-of­ pocket expenses incurred by Executive in connection
with any such appearance or assistance. In connection therewith, the Company
agrees to indemnify Executive as prescribed in Article Tenth of the Certificate
of Incorporation, as amended, of the Company and to the fullest extent permitted
under applicable law.


15.Release. Upon the termination of Executive's active full-time employment, and
in consideration of and as a condition to the actual receipt of all compensation
and benefits described in this Agreement (including without limitation any
severance payments pursuant to this Agreement or any Severance Agreement),
except for claims arising from the covenants, agreements, and undertakings of
the Company as set forth herein and except as prohibited by statutory language,
Executive and the Company will enter into an agreement which forever and
unconditionally waives and releases Caesars Entertainment Corporation, Caesars
Entertainment Operating Company, Inc., their subsidiaries and affiliates, and
their officers, directors, agents, benefit plan trustees, and employees from any
and all claims, whether known or unknown, and regardless of type, cause or
nature (including claims arising under all salary, vacation, insurance, bonus,
stock, and all other benefit plans), and all state and federal
anti-discrimination, civil rights and human rights laws, ordinances and
statutes, including Title VII of the Civil Rights Act of 1964 and the Age
Discrimination in Employment Act, concerning Executive's employment with Caesars
Entertainment Corporation its subsidiaries and affiliates, the cessation of that
employment and Executive's service as a shareholder, employee, officer and
director of the Company and its subsidiaries. The form of release is set forth
in Exhibit B.


16.Assumption of Agreement on Merger, Consolidation or Sale of Assets. In the
event the Company agrees to (a) enter into any merger or consolidation with
another company in which the Company is not the surviving company or (b) sell or
dispose of all or substantially all of its assets, and the company which is to
survive fails to make a written agreement with Executive to either: (1) assume
the Company's financial obligations to Executive under this Agreement or (2)
make such other provision for Executive as is reasonably satisfactory to
Executive, then Executive shall have the right to resign for Good Reason as
defined under this Agreement.


17.Assurances on Liquidation. The Company agrees that until the termination of
this Agreement as above provided, it will not voluntarily liquidate or dissolve
without first making a full settlement or, at the discretion of Executive, a
written agreement with Executive satisfactory to and approved by him or her in
writing, in fulfillment of or in lieu of its obligations to him or her under
this Agreement.
18.Amendments; Entire Agreement. This Agreement may not be amended or modified
orally, and no provision hereof may be waived, except in a writing signed by the
pai1ies hereto. This Agreement and the Option Plan and, to the extent expressly
provided herein, the Severance Agreement (as modified herein), contain the
entire agreement between the parties concerning the subject matter hereof and
supersede all prior agreements and understandings, written and oral, between the
parties with respect to the subject matter of this Agreement and the Option
Plan, including without limitation the Prior Employment Agreement.


19.
Assignment.



19.l    Except as otherwise provided in Section 19.2, this Agreement cannot be
assigned by either party hereto, except with the written consent of the other.
Any assignment of this Agreement by either party shall not relieve such pai1y of
its or his or her obligations hereunder.


19.2    The Company may elect to perform any or all of its obligations under
this Agreement through a subsidiary or affiliate, and if the Company so elects,
Executive will be an employee of such subsidiary or affiliate. Notwithstanding
any such election, the Company's obligations to Executive under this Agreement
will continue in full force and effect as obligations of the Company, and the
Company shall retain primary liability for their performance.


20.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the personal representatives and successors in interest of the Company.


21.Governing Law. This Agreement shall be governed by the laws of the State of
Nevada as to all matters, including but not limited to matters of validity,
construction, effect and performance.


22.Jurisdiction. Any judicial proceeding seeking to enforce any provision of, or
based on any right arising out of, this Agreement or any agreement identified
herein may be brought only in state or federal courts of the State of Nevada,
and by the execution and delivery of this Agreement, each of the parties hereto
accepts for themselves the exclusive jurisdiction of the aforesaid courts and
irrevocably consents to the jurisdiction of such courts (and the appropriate
appellate courts) in



--------------------------------------------------------------------------------



any such proceedings, waives any objection to venue laid therein and agrees to
be bound by the judgment rendered thereby in connection with this Agreement or
any agreement identified herein.


23.Notices. Any notice to be given hereunder by either party to the other may be
effected by personal delivery, in writing, or by mail, registered or certified,
postage prepaid with return receipt requested. Mailed notices shall be addressed
to the parties at the addresses set forth below, but each party may change his,
her or its address by written notice in accordance
with this Section 24. Notices shall be deemed communicated as of the actual
receipt or refusal of receipt.
If to Executive:


2628 Broadway #35A New York, NY 10025


And to:






If to Company:     Caesars Entertainment Operating Company, Inc.
One Caesars Palace Drive Las Vegas, NV 89109 Attn: General Counsel


24.Construction. This Agreement is to be construed as a whole, according to its
fair meaning, and not strictly for or against any of the parties.


25.Severability. If any provision of this Agreement shall be determined by a
court to be invalid or unenforceable, the remaining provisions bf this Agreement
shall not be affected thereby, shall remain in full force and effect, and shall
be enforceable to the fullest extent permitted by applicable law.


26.Withholding Taxes. Any payments or benefits to be made or provided to
Executive pursuant to this Agreement shall be subject to any withholding tax
(including social security contributions and federal income taxes) as shall be
required by federal, state, and local withholding tax laws.


27.Counterparts. This Agreement may be executed by the parties in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.


[Signature Page Follows]





























--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive has hereunto set his or her hand and the Company
has caused this Agreement to be executed in its name and on its behalf and its
corporate seal to be hereunto affixed and attested by its corporate officers
thereunto duly authorized.






/s/ Tariq Shaukat________________________________
Executive




Caesars Entertainment Operating Company, Inc.






By: /s/ Mary Thomas_____________________________
Name: Mary Thomas____________________________
Its: EVP Human Resources________________________






--------------------------------------------------------------------------------



Exhibit A


•
Medical Insurance (including health, dental and vision), provided that to the
extent such coverage is subject to Section 105(h) of the Code, the Company shall
instead pay to Executive during the Severance Period a monthly cash payment
equal, on an after tax basis, to the cost of COBRA coverage for the highest
level of family coverage available under the applicable group health plans(s).
Such payments shall be subject to the third sentence of Section 8.l(b)(ii) of
this Agreement as if they were Severance Payments and shall be treated and paid
(together with interest) in a corresponding manner.



•
Life Insurance and accidental death and dismemberment insurance



•
Accrued benefits under savings and retirement plan



•
D&O Insurance



•
Financial Counseling (in accordance with Company policy, maximum benefit is
funds allocated as of termination of employment - no new funds)







--------------------------------------------------------------------------------



Exhibit B


GENERAL RELEASE


THIS GENERAL RELEASE (the "Release") is entered into between Caesars
Entertainment Operating Company, Inc. (the "Company") and Tariq M. Shaukat (the
"Employee") as of the    day of ___________. The Company and the Employee agree
as follows:


1.Employment Status. The Employee's employment with the Company shall terminate
effective as of _______________, _________ (the "Separation Date").


2.Payment and Benefits. Upon the effectiveness of the terms set forth herein,
the Company shall provide the Employee with all of the applicable payments and
benefits set forth in the Employment Agreement between the Company and the
Employee, dated as of ______(as amended from time to time, the "Employment
Agreement").


3.No Liability. This Release does not constitute an admission by the Company, or
any of its subsidiaries, affiliates, divisions, trustees, officers, directors,
partners, agents, or employees, or by the Employee, of any unlawful acts or of
any violation of federal, state or local laws.


4.Release. In consideration of the payments and benefits set forth in Section
8.1 (Termination Without Cause; Resignation for Good Reason; Company Failure to
Renew) of the Employment Agreement, the Employee for himself, his heirs,
administrators, representatives, executors, successors and assigns
(collectively, "Employee Releasors") does hereby irrevocably and unconditionally
release, acquit and forever discharge the Company and each of its subsidiaries,
affiliates, divisions, successors, assigns, trustees, officers, directors,
partners, agents, and former and current employees, including without limitation
all persons acting by, through, under or in concert with any of them, including
without limitation the Sponsors (as defined in the Management Investor Rights
Agreement, dated as of January 28, 2008, as amended, among the Company, Employee
and the other parties specified therein) (collectively, "Company Releasees"),
and each of them from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, remedies, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys' fees and costs) of any nature whatsoever, known or
unknown, whether in law or equity and whether arising under federal, state or
local law and in particular including any claim for discrimination based upon
race, color, ethnicity, sex, national origin, religion, disability age
(including without limitation under the Age Discrimination in Employment Act of
1967 as amended by the Older Workers Benefit Protection Act ("ADEA''), Title VII
of the Civil Rights Act of 1964 as amended by the Civil Rights Act of 1991, the
Equal Pay Act of 1962, and the Americans with Disabilities Act of 1990) or any
other unlawful criterion or circumstance, which Employee Releasors had, now
have, or may have or claim to have in the future against each or any of the
Company Releasees by reason of any matter, cause or thing occurring, done or
omitted to be done from the beginning of the world until the date of the
execution of this Release; provided, however, that nothing herein shall release
(i) any obligation of Company under Section 8 (Termination of Employment),
Section 18 (Amendments; Entire Agreement) or Section 22 (Jurisdiction) of the
Employment Agreement, (ii) any right of indemnification or to director and
officer liability insurance coverage under any of the company's organizational
documents or at law under any plan or agreement and applicable to the Employee,
or (iii) any vested rights of the Employee and/or his or her dependents and
beneficiaries under the Company's and its affiliates' benefit plans, programs,
and policies.


In addition, nothing in this Release is intended to interfere with the
Employee's right to file a charge with the Equal Employment Opportunity
Commission in connection with any claim the Employee believes he may have
against the Company Releasees. However, by executing this Release, the Employee
hereby waives the right to recover in any proceeding that the Employee may bring
before the Equal Employment Opportunity Commission or any state human rights
commission or in any proceeding brought by the Equal Employment Opportunity
Commission or any state human rights commission on the Employee's behalf. In
addition, this release is not intended to interfere with the Employee's right to
challenge that his waiver of any and all ADEA claims pursuant to this Release is
a knowing and voluntary waiver, notwithstanding the Employee's specific
representation to the Company that he has entered into this Agreement knowingly
and voluntarily.


As of the Separation Date, Employee acknowledges and represents that Employee
has not been either directly or indirectly involved in, witnessed or asked or
directed to participate in any conduct that could give rise to an allegation
that the Company or any of its subsidiaries or affiliates has violated any laws
applicable to its businesses or that could otherwise be construed as
inappropriate or unethical in any way, even if such conduct is not, or does not
appear to be, a violation of any law. Employee confirms that Employee has been
given the opportunity to report such conduct to the Company and to third parties
and that Employee has not made such report. Employee also confirms that Employee
has no charge, complaint or action against




--------------------------------------------------------------------------------



the Company or any Company Releasees in any forum or form.


5.Bar. The Employee acknowledges and agrees that if he should hereafter make any
claim or demand or commence or threaten to commence any action, claim or
proceeding against the Company Releasees with respect to any cause, matter or
thing which is the subject of the release under Paragraph 4 of this Release
(other than a claim brought under ADEA), this Release may be raised as a
complete bar to any such action, claim or proceeding, and the applicable Company
Releasee may recover from the Employee all costs incurred in connection with
such action, claim or proceeding, including attorneys' fees.


6.Restrictive Covenants. The Employee acknowledges that the provisions of
Section 11 (Non-Competition Agreement) through Section 14 (Post Employment
Cooperation), inclusive, of the Employment Agreement shall continue to apply
pursuant to their terms.


7.Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to conflicts of laws
principles.


8.Acknowledgment. The parties hereto have read this Release, understand it, and
voluntarily accept its terms, and the Employee acknowledges that he has been
advised by Company to seek the advice of legal counsel before entering into this
Release, and has been provided with a period of twenty-one (21) days in which to
consider entering into this Release.


9.Revocation. The Employee has a period of seven (7) days following the
execution of this Release during which the Employee may revoke this Release, and
this Release shall not become effective or enforceable until such revocation
period has expired. If within the ten (10) day period following such expiration,
Company fails to execute this Release, then this Release shall become null and
void and have no force or effect.


10.Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






























































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive has hereunto set his or her hand and the Company
has caused this Release to be executed in its name and on its behalf and its
corporate seal to be hereunto affixed and attested by its corporate officers
thereunto duly authorized.




_____________________________________
Employee




Caesars Entertainment Operating Company, Inc.






By: ___________________________________
         Name: ________________________________
         Its: ___________________________________












--------------------------------------------------------------------------------



Exhibit C


EMPLOYEE'S AGREEMENT
(CONCERNING PROTECTED AND CONFIDENTIAL
COMPANY INFORMATION AND MATERIALS)




In consideration of, and as a condition precedent to, my employment and/or
continued employment, with Caesars Entertainment Operating Company, Inc., or one
of its direct or indirect subsidiaries (hereinafter referred to jointly as the
"Company"), and for other good and valuable consideration, including but not
limited to any future, additional compensation, bonus, stock options, 401(k)
matching contributions and other benefits, I hereby specifically agree as
follows:


1.I recognize that the Company is engaged in the business of developing, owning
and/or managing casinos and related hotels, as well as other gaming related
activity. I understand that the Company has developed and is the owner of
certain commercially valuable technical and non-technical information, which is
not public knowledge, which is a valuable asset essential to and used in the
business of the Company. A non-exhaustive list of examples of such Confidential
Information is: computer programs including software related documentation,
source codes, object codes, technical plans, processes, methods, practices,
algorithms and the reports derived from such processes, manuals and databases;
internal financial data; marketing programs, strategies and campaigns; internal
manuals; new product development plans and ideas; lists of customers, including
those lists obtained and maintained by the Company during my employment; and
designs, blueprints, architectural plans and engineering data. I acknowledge
that the Confidential Information is proprietary to the Company and that, as
such, some of the information, including but not limited to that involving
computer programs, is treated as a trade secret by the Company and is also
protected by certain copyright laws. I recognize and agree that the Company is
engaged in a highly competitive industry and that the maintenance of the secret
nature of this information is essential to preserving its value to the Company;
that disclosure of any of this information would be detrimental to and cause
substantial harm to the Company; and that as I have or may have access to or be
informed of such information during the course of my employment, that I am
obligated to and will safeguard all such information during my employment with
the Company. I further agree that I will not duplicate, reverse engineer, alter,
replicate or modify the Confidential Information or any part of the Confidential
Information made available to me nor disclose to any third party any
Confidential Information.


2.In addition to the information developed and owned by the Company that is
confidential, I also understand that certain information received from third
parties is also confidential and proprietary. Third parties may include, but not
be limited to, any and all tribal entities, business enterprises, or other
organizations or individuals who have relationships with the Company. To this
end, any information received by me from third parties during any furtherance of
my obligations as an employee of the Company which concerns the personal,
financial, or other affairs of the third party will be treated in full
confidence and will not be revealed to any other persons, forms, or
organizations and shall be governed by this Agreement in the same manner as the
Company's confidential and proprietary information.


3.I agree that any work, invention, innovation, idea or report that I produce in
connection with my work for the Company, or which results from or is suggested
by the work I do for or on behalf of the Company is a "work for hire", and will
be the sole property of the Company. (Such work, inventions, innovations, ideas,
and reports are referred to as the "Work".) The foregoing applies whether or not
the Work was conceived or performed during Company hours or on Company
equipment. I agree that I will execute all necessary documents or take other
actions necessary to assist the Company in obtaining patents, copyrights or
other legal protection of the Work for the Company's benefit (although the Work
will be the exclusive property of the Company whether or not patented or
copyrighted).


4.I will not at any time, directly or indirectly, either during my employment or
for two years thereafter, disclose to any person, corporation or other entity
which offers any product or service which is, in any way, in competition with
any product or service offered by the Company, or use in competition with the
Company, any of the Company's confidential or proprietary information, except on
behalf of the Company, without first obtaining the Company's written consent
thereto, which consent can be given only by a duly authorized officer of the
Company.


5.Upon the termination of my employment for any reason whatsoever, I will
promptly deliver to the Company all documents, computer software, files,
databases, drawings, prints, prototypes, models, manuals, letters, lists, notes,
notebooks, reports and copies thereof, whether prepared by me or others, all
other material of a secret, confidential or proprietary nature relating to the
Company's business, and any other document relating or referring to such
material.








--------------------------------------------------------------------------------



6.If I am or become an employee of the Company in Salary Grade 10 or above
(manager or above), I recognize that both I and all others in Salary Grade 10 or
above (manager or above) are key employees of the Company who have special and
unique knowledge of the Company's operations and personnel and who, as a result
of those and other factors, occupy positions of trust and responsibility which
bring with them a special duty of care and loyalty to the Company. I recognize
that the Company has substantial good will in the casino gaming industry which
reaches beyond the Company location at which I am currently employed. I also
recognize that the Company has spent substantial time and has incurred
substantial expense in maintaining and creating customer good will among its
manager-level employees; that the training, experience, skills and unique
knowledge of the Company's operation are an integral part of, and are necessary
for, an efficient, profitable operation; and that, therefore, the Company has a
protectable business interest in maintaining these employees. I understand that
my solicitation of any manager-level employee, with whom I have had a reporting
relationship (up or down) or other direct contact or association while employed
by the Company or thereafter, for employment at a casino and/or related hotel
which competes with the Company in the gaming business would cause detrimental
and irreparable harm to the Company. Accordingly, neither during my employment
with the Company nor for eighteen (18) months following the cessation of that
employment will I either directly or indirectly induce, persuade, solicit, or
attempt to induce or persuade any Company employee in Salary Grade 10 or above
(manager or above) as described above in this paragraph to leave or abandon
his/her employment with the Company for employment at a casino and/or related
hotel which competes with the Company in the gaming business. I understand that
such inducement, persuasion and/or solicitation includes, but is not limited to,
recommending that the manager-level employee contact any person affiliated with
a competitor of the Company in the gaming business.


7.I understand and agree that a breach by me of any of the obligations set forth
above will cause the Company to suffer irreparable harm. Accordingly, I
understand and agree that if I breach any of my obligations set forth above, the
Company has the right to petition a court for, and to obtain therefrom, an
injunction enjoining me from breaching any such obligations. I further
understand and agree that, to the extent that they can be proven by the Company,
I will be liable for such monetary damages as a result from any breach by me of
my obligations set forth above prior to such breach being enjoined by the
Company.


8.The Company's rights and my obligations created by this Agreement are intended
to be in addition to, and not in limitation of, any obligation I may have, or
right the Company may have, under otherwise applicable law. This Agreement
replaces any prior "Employee's Agreement (Concerning Protected and Confidential
Information and Materials)." Also, this Agreement and the obligations referred
to herein are separate from and in addition to any other obligations I may have
to the Company. I understand that I have an affirmative obligation to advise any
future employer of mine of the existence of this Agreement and to provide said
employer with a copy of the Agreement; and that the Company may also advise and
provide any future employer a copy of this Agreement. I specifically acknowledge
that both my obligations and the Company's remedies hereunder are fair and
reasonable.


9.If any provision of this Agreement is held to be unenforceable, I understand
and agree that such unenforceability shall not affect any other provision hereof
and that the remainder of the Agreement shall be enforceable. I also agree that
the Company may assign its rights under this Agreement to any parent,
subsidiary, or affiliate or to any successor entity that becomes my employer
through any merger, spin-off, reorganization or restructuring.


10.I agree that this Agreement shall be governed by and construed under the laws
of the State of Nevada (where employed), and I hereby consent to the
jurisdiction of the courts of the State of Nevada (where employed) in any action
brought by the Company to enforce this Agreement. I further agree that I will
pay all costs and expenses, including reasonable attorneys fees, incurred by the
Company in enforcing any of my obligations under this Agreement.




[Signature Page Follows]




























--------------------------------------------------------------------------------







COMPANY                            EMPLOYEE


/s/ Mary Thomas                            Printed: Tariq M.
Shaukat                


By: /s/ Mary Thomas                        Signed: /s/ Tariq
Shaukat                


Date: March 22, 2012                        Date: March 20, 2012                










ACKNOWLEDGEMENT




The undersigned hereby acknowledges that he/she has received, read and
understands the Caesars Entertainment Operating Company, Inc., or one of its
direct or indirect subsidiaries, Employee's Agreement (Concerning Protected and
Confidential Company Info1mation and Materials).










/s/ Tariq M. Shaukat            
Signature


Tariq M. Shaukat                
Printed Name


Date: March 20, 2012            






